Order issued: September 25" , 2012




                                              In The
                                    Qrnurt nf Appeals
                        ~iftq     !listrirt nf wexas at !lallas
                                      No. 05-11-01276-CV


                              EX PARTE: HAROLD CORNISH


                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. Xll-555-R


                                            ORDER
       By letter dated August 20, 2012, the Court requested that, pursuant to rule of appellate

procedure 34.5(e), the Honorable Mark Stolz, Judge of the 265th Judicial District Court of Dallas

County, Texas, determine what constitutes an accurate copy of the missing items in the expunction

file and order them to be included in the clerk's record. See TEX. R. APP. P. 34.5(e). The Honorable

Mark Stolz was to provide this Court, by September 7, 2012, a copy of his order specifying the

documents to be included in the clerk's record. As of today's date, the Court has not received the

requested order.

       Accordingly, we ORDER the Honorable Mark Stolz to determine what constitutes an

accurate copy of the missing items in the expunction file and to order them to be included in the

clerk's record. We ORDER the Honorable Mark Stolz to file, WITHIN TEN DAYS OF THE
DATE OF THIS ORDER, a copy of his order specifying the documents to be included in the

clerk's record.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic transmission

to the Honorable Mark Stolz and counsel for all parties.




                                                (